DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 4, SEQ ID NO: 10, SEQ ID NO: 14, SEQ ID NO: 33, SEQ ID NO: 37 and a recombinant cell, in the reply filed on 28 December 2020 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-16 are pending and subject to examination on the merits.

Priority
The instant application is a DIV of US 14927,731 (now US Patent 10240140) which claims benefit of foreign priority documents KR10-2015-0072090 filed 22 May 2015 and KR10-2014-0149049 filed 30 October 2014 which is acknowledged.  Said documents have been received in the parent application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2020 and 13 February 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification – Sequence Listing Requirements
The instant application contains a sequence listing filed on 13 February 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

Claim Objections
Claims 1, 13-14, 17-19 are objected to because of the following informalities:  all instances of reference to different genus and species should be italicized (e.g. Corynebacterium sp. or Ensifer adhaerens, etc.).  
Claim 14 is further objected to because the genus name of “Clostridium” is misspelled (spelled as Clostridiun in the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recites the limitation "wherein the regulating sequence is selected from the group consisting of SEQ ID NO: 13 to 16" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because there is no antecedence for SEQ ID NO: 13 in claim 1 because SEQ ID NO: 13 includes/comprises a first spacer sequence of SEQ ID NO: 3, which is not included in claim 1.
  
Claim 12 recites the limitation " wherein the regulating sequence comprises the promoter nucleotide sequence of SEQ ID NO: 1, the RBS nucleotide sequence of SEQ ID NO: 2, the first spacer sequence selected from the group consisting of the sequences of SEQ ID NO: 4 to SEQ ID NO: 6, the second RBS nucleotide sequence of SEQ ID NO: 2, and the second spacer sequence selected from the group consisting of the sequences of SEQ ID NO: 7 to SEQ ID NO: 11 " in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a second RBS nucleotide sequence nor a second spacer sequence.  
Applicants can remedy this by changing the claim after “……..SEQ ID NO: 4 to SEQ ID NO: 6;
and further comprises a a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/274, 418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a method of producing a psicose epimerase, comprising: culturing a recombinant Corynebacterium sp. cell transformed by a vector comprising a gene expression cassette, and reacting a fructose-containing substrate with at least one selected from the group consisting of an psicose epimerase obtained from the culture of the recombinant Corynebacterium sp., a recombinant cell, a culture of the recombinant cell, a lysate of the recombinant cell and an extract of cell culture or the cell lysate, and wherein the gene expression cassette, producing a psicose epimerase in Corynebacterium sp., and comprising: a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the nucleotide sequence in Corynebacterium sp, and comprising a promoter, a ribosome binding site (RBS) sequence and a first spacer sequence in the direction of 5' to 3', wherein the promoter includes the nucleotide sequence of SEQ ID NO: 1, the ribosome binding site (RBS) sequence is a nucleotide sequence in a size of 7 to 20 bases including the nucleotide sequence of SEQ ID NO: 2, and the first spacer sequence is selected from the group consisting of the nucleotide sequences of SEQ ID NO: 4 to SEQ ID NO: 6.
in Corynebacterium sp., and comprising: a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the nucleotide sequence in Corynebacterium sp, and comprising a promoter, a ribosome binding site (RBS) sequence and a first spacer sequence in the direction of 5' to 3', wherein the promoter includes the nucleotide sequence of SEQ ID NO: 1, the ribosome binding site (RBS) sequence is a nucleotide sequence in a size of 7 to 20 bases including the nucleotide sequence of SEQ ID NO: 2, and the first spacer sequence is selected from the group consisting of the nucleotide sequences of SEQ ID NO: 4 to SEQ ID NO: 6.
Thus, the application are related by the reference application being a process of using the product made.  It would be obvious to utilize a product in a method for which it was intended to be used.  Also here, the instant application and the ‘418 application were never subject to a restriction requirement between one another and thus safe harbor does not apply.  In addition, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 April 2021